UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1181


In Re: BRENT RENARD CHRISTIAN,

                    Petitioner.




                           On Petition for Writ of Mandamus.
                   (1:12-cr-00204-NCT-1; 1:14-cv-00284-NCT-LPA)


Submitted: July 31, 2017                                          Decided: August 9, 2017


Before WILKINSON and THACKER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Brent Renard Christian, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brent Renard Christian petitions for a writ of mandamus, alleging the district court

has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order

from this court directing the district court to act. Our review of the district court’s docket

reveals that the district court adopted the report and recommendation of the magistrate

judge and dismissed Christian’s § 2255 motion. Accordingly, because the district court

has recently decided Christian’s case, we deny the mandamus petition as moot. We grant

leave to proceed in forma pauperis. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2